UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6787


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT HENRY DAVIS, a/k/a Pops,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:00-cr-00424-PJM-2)


Submitted:   November 19, 2010            Decided:   December 8, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Henry Davis, Appellant Pro Se. John Walter Sippel, Jr.,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Henry Davis appeals the district court’s orders

denying his self-styled Fed. R. Crim. P. 36 motion to correct a

clerical error in his criminal judgment, as well as its order

denying his amended Rule 36 motion to correct a clerical error

in his presentence investigation report.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm the

district court’s orders.   See United States v. Davis, No. 8:00-

cr-00424-PJM-2 (D. Md. May 11, 2010).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2